Citation Nr: 0401790	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's stepson may be recognized as a helpless 
child on the basis of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied the 
claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's stepson (hereinafter, "JLS") was born in 
June 1967, and, as such, turned 18 in June 1985.

3.  While the record reflects that JLS has been treated for 
an acquired psychiatric disorder since he was 18-years-old, 
the competent medical evidence does not show that this 
impairment rises to the level of permanent incapacity for 
self-support by reason of mental or physical defect prior to 
attaining the age of 18 years.


CONCLUSION OF LAW

The requirements for VA benefits for JLS as the helpless 
child of the veteran have not been met.  38 U.S.C.A. §§ 
101(4)(A), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.315, 3.356 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. (West 
2002); 38 C.F.R. § 3.159.  The VCAA, which became law on 
November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Here, the RO advised the veteran of the of the evidence 
necessary to substantiate this claim by various documents 
such as correspondence dated in September 1999 and April 
2001, the June 2002 rating decision, and the September 2002 
Statement of the Case (SOC).  In essence, these documents 
described the statutory and regulatory standards for 
establishing recognition of JLS as a helpless child, 
requested that the veteran identify any pertinent evidence, 
and indicated that VA would obtain any such evidence he 
identified.  Further, the correspondence dated in April 2001 
specifically referred to the VCAA, and specifically informed 
the veteran of VA's enhanced duties to assist and notify 
pursuant to the VCAA.  In pertinent part, this correspondence 
specifically identified for the veteran what information and 
evidence he was responsible for, to include providing names, 
dates, and approximate time periods relating to any medical 
records or other relevant evidence that might be available, 
and he was informed of the responsibilities of VA in 
obtaining any evidence that was identified.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO. Moreover, for the reasons stated below, the Board 
concludes that any additional development, to include a 
medical opinion, is not warranted based on the facts of this 
case.  Thus, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran, the veteran's spouse, and JLS have 
contended that JLS should be recognized as a helpless child 
of the veteran.  Among other things, it has been asserted 
that he was permanently disabled prior to turning age 18, 
that he has been in special education classes most of his 
life, and that he is disabled due to an acquired psychiatric 
disorder.

The record reflects that JLS was born in June 1967, and, as 
such, turned 18 in June 1985.

In a June 1997 statement, JLS requested consideration as a 
helpless child.  He reported that he had always been in 
special education classes, that he had a nervous breakdown 
when he was 16-years-old (1985-1986) for which he was treated 
at a private hospital.  He also reported that he had been on 
medication since his release from this facility.  Moreover, 
he reported that he did not graduate from high school, but 
spent 18 months in the Job Corps (June 1985 to January 1986), 
and that he completed the courses he was assigned.  He 
further stated that he would like to return to school and 
complete his studies.

Private medical records reflect that JLS was hospitalized in 
December 1985 due to unusual behavior, talking in circles, 
not sleeping, walking in traffic, etc.  He was admitted with 
a diagnosis of atypical psychosis and was found to have 
bipolar disorder.  In addition, these records reflect that he 
entered Job Corps approximately a year and a half earlier, 
after reaching the 11th grade, and that he learned welding 
and appliance repair, and was working on a third trade, 
retailing, when he realized he was not functioning well and 
came home.  He was released later that month, and was 
prescribed medication.  Subsequent records dated in January 
1986 note that JLS indicated he was feeling better, as though 
the medication had helped him with his hyperactivity and 
"nervousness."  It was also noted that he was living at 
home, and while he was not working he was eager to enter the 
job market.  Further, these records diagnosed bipolar 
disorder in remission (no psychotic symptoms).

Also on file are private medical records dated from 1990 to 
2002, which reflect treatment JLS received for various 
medical conditions, including hypertension and schizophrenia.  
In pertinent part, records dated in November 1997 noted that 
JLS had been followed for several years for stable psychosis, 
and that he had managed with his medication.  Similarly, 
records dated in January 1998 state that JLS had 
schizophrenia which was controlled on medication.

In a December 1999 statement, a private medical association 
reported that JLS had been followed and treated in their 
clinic since November 1990 for schizophrenia.

The record also reflects that the RO requested evidence 
regarding JLS from the Social Security Administration (SSA) 
in April 2001, noting that he was born in June 1967, and that 
they needed records regarding the period when he was 18 years 
old.  In February 2002, the SSA responded that a thorough 
search of their files had been made, and that no medical 
documents, records, or other materials authorized for release 
by the consent of JLS could be provided because all records 
for the time period in question had been destroyed in 
accordance with the SSA's document retention policy.  
Nevertheless, the SSA reported that JLS began receiving 
child's disability benefits in October 1987; that he required 
a representative payee because he was unable to handle his 
own funds; that his mother received benefits because he 
required her care; and that he received Title II benefits as 
a child on his father's Social Security record and Title XIV 
benefits, both due to disability.

Also on file are school records for JLS for his Middle and 
High School years.


Legal Criteria.  VA provides certain benefits for children of 
veterans shown to be permanently incapable of self-support by 
reason of mental or physical defect prior to attaining the 
age of 18 years.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.315(a), 3.356.  The phrase permanent incapacity for 
self-support contemplates disabilities which are totally 
incapacitating to the extent that the person would be 
permanently incapable of self-support through his or her own 
efforts by reason of physical or mental defects.  The focus 
of analysis must be on JLS's condition at the time of his 
18th birthday; it is that condition that determines whether 
he is entitled to the status of a helpless child.  If he is 
shown capable of self-support at the age of 18, the Board 
need go no further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  
Principal factors for consideration are:

(1)	The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)	A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3)	It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)	The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.


Analysis.  In the instant case, the Board finds that the 
criteria necessary for JLS to be recognized as the helpless 
child of the veteran are not met.

The Board acknowledges that JLS has been treated for an 
acquired psychiatric disorder since the age of 18, variously 
diagnosed as bipolar disorder and schizophrenia.  Moreover, 
the SSA has reported that JLS has received disability 
benefits since October 1987, and that he requires a 
representative payee as he is unable to handle his own funds.  
Further, JLS has apparently been in special education classes 
for most of his life.  Nevertheless, the competent medical 
evidence reflects that JLS was first treated for his acquired 
psychiatric disorder in December 1985, which was after he 
attained the age of 18 in June 1985.  Similarly, he was 
awarded SSA disability benefits in October 1987, when he 
would have been 20-years-old.  The law on this issue is clear 
in that to qualify for VA benefits as a helpless child, the 
veteran's child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect prior to 
attaining the age of 18 years.  38 C.F.R. §§ 3.315(a), 3.356 
(emphasis added).  As stated above, if he is shown capable of 
self-support at the age of 18, the Board need go no further.  
Dobson, supra.  Since the competent medical evidence 
indicates that JLS's mental defect first required medical 
treatment after he obtained the age of 18, and there is no 
indication of any other significant medical condition prior 
to this time, the requirements for recognition as a helpless 
child are not met.

The Board further finds that even if the impairment caused by 
JLS's acquired psychiatric disorder were to be taken into 
consideration, he would still not be entitled to recognition 
as a helpless child.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  Simply put, the Board finds that 
the competent medical evidence reflects that the impairment 
attributable to JLS's acquired psychiatric disorder does not 
rise to the level of permanent incapacity for self-support.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The issue of mental or physical defect, and its 
severity, is one of medical diagnosis that requires competent 
medical evidence to have probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Caluza v. Brown, 7 
Vet. App. 498, 504 (1995).  Here, both the contemporaneous 
private medical records dated in 1985 and 1986, as well as 
JLS's June 1997 statement, reflects that he successfully 
completed his Job Corps courses.  Moreover, the medical 
records dated in December 1985 and January 1986 indicate that 
JLS's psychiatric disorder was in remission, and controlled 
with medication.  Subsequent records dated in October 1997 
and January 1998 also reflect that this disability was 
controlled with medication.  No competent medical evidence is 
of record which otherwise supports a finding that the 
impairment attributable to JLS's psychiatric disorder, or any 
other medical condition, was of such severity as to render 
him incapable of self-support prior to attaining the age of 
18.

For the reasons stated above, the Board finds that the 
criteria necessary for JLS to be recognized as a helpless 
child for the purpose of VA benefits has not been met.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board further finds that no additional development, to 
include a medical examination and/or opinion, is warranted 
based on the facts of this case.  As stated above, the focus 
of the instant case is on the impairment attributable to any 
physical or mental defect of JLS prior to his attaining the 
age of 18 in June 1985.  Any examination occurring at this 
time, more than 18 years after he attained this age, would be 
directed toward his current impairment, and not the 
impairment he experienced prior to becoming 18-years-old.  
Moreover, any medical opinion would require a clinician to 
review the same record as summarized above: private medical 
records reflecting that JLS had no treatment for his 
psychiatric disorder until after he reached the age of 18; 
that he successfully completed his Job Corps courses prior to 
this treatment; that his psychiatric disorder was controlled 
with medication; and no indication of any other medical 
condition which would otherwise render JLS incapable of self-
support prior to attaining the age of 18.  Accordingly, the 
Board finds that there is no reasonable possibility that any 
such medical opinion would support a grant of the benefits 
sought on appeal.  Consequently, the Board finds that no 
further development is warranted.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).


ORDER

Inasmuch as the veteran's stepson, JLS, is not entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support, the benefit sought on appeal is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



